In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated August 2, 1990, which granted that branch of the application which was to deem a previously served notice of claim timely.
Ordered that the order is affirmed, with costs.
It is well settled that General Municipal Law § 50-e (5) allows courts to consider all relevant factors and to exercise considerable discretion in determining whether to permit service of a late notice of claim (see, Baldeo v City of New York, 127 AD2d 809). In the instant case, after reviewing the circumstances underlying the petitioner’s application, we con-*608elude that the court properly exercised its discretion in deeming the previously served notice of claim timely. The application was made within one year and 90 days of the accident and the petitioner set forth a reasonable excuse for her delay. Moreover, the appellant’s conclusory allegations of prejudice are unsupported by the record (see, Matter of Mazzilli v City of New York, 115 AD2d 604, 606). Under the circumstances, the petitioner’s application was properly granted (see, Sanchez v County of Westchester, 146 AD2d 620). Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.